Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received October 14, 2021. Claims 4, 10-16 and 18-19 have been amended. Claim 17 has been canceled. Claims 20-21 are added. Therefore, claims 1-16 and 18-21 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the Claim Objections and 35 USC § 112 rejections set forth in the previous office action dated July 14, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to a health screening system for use in tracking certain health metrics in a population for the purpose of evaluating the health of individuals in the population, as well as the metrics of the population, and for use in decision making regarding activities.
Independent Claim(s) 11 is directed to a health screening and recording tool for use in tracking certain health metrics in a population for the purpose of evaluating the health of individuals in the population, as well as the metrics of the population, and for use in decision making regarding activities. The claim(s) recite(s) providing a kiosk for use by an employee, said kiosk configured and equipped to present a list of languages for selection by the employee; present at least one question related to one or more of demographic characteristics and health conditions pertaining to the employee and/or the employee’s family members wherein at least one of said at least one question relates to restrictions intended to slow transmission of a specific disease; present to said employee a selection of answers to each of said at least one questions regarding restrictions pertaining to slowing transmission of a disease; accept and record a response by said employee to each of said at least one question; elicit, accept, and record at least one consent by said employee; record a body temperature of said employee; recording the body temperature of the user using the kiosk; and identify, using data collected at the kiosk, whether the user is an at-risk individual with respect to work environment and if so, provide a notice to the user and a person associated with the user.
The limitations of “providing a kiosk for use by an employee, said kiosk configured and equipped to present a list of languages for selection by the employee; present at least one question related to one or more of demographic characteristics and health conditions pertaining to the employee and/or the employee’s family members wherein at least one of said at least one question relates to restrictions intended to slow transmission of a specific disease; present to said employee a selection of answers to each of said at least one questions regarding restrictions pertaining to slowing transmission of a disease; accept and record a response by said employee to each of said at least one question; elicit, accept, and record at least one consent by said employee; record a body temperature of said employee; recording the body temperature of the user using the kiosk; and identify, using data collected at the kiosk, whether the user is an at-risk individual with respect to work environment and if so, provide a notice to the user and a person associated with the user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “kiosk,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “kiosk” language, “presenting” in the context of this claim encompasses the user manually displaying a list of languages, questions, and a selection of answers. Similarly, the elicit, accept, and record at least one consent by said employee. If a claim limitation, under its broadest reasonable interpretation, covers performance by managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “kiosk” to perform all of the “providing a kiosk for use by an employee, said kiosk configured and equipped to present a list of languages for selection by the employee; present at least one question related to one or more of demographic characteristics and health conditions pertaining to the employee and/or the employee’s family members wherein at least one of said at least one question relates to restrictions intended to slow transmission of a specific disease; present to said employee a selection of answers to each of said at least one questions regarding restrictions pertaining to slowing transmission of a disease; accept and record a response by said employee to each of said at least one question; elicit, accept, and record at least one consent by said employee; record a body temperature of said employee; recording the body temperature of the user using the kiosk; and identify, using data collected at the kiosk, whether the user is an at-risk individual with respect to work environment and if so, provide a notice to the user and a person associated with the user” steps. The “kiosk” is/are recited at a high-level of generality. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 11 has additional limitations (i.e., kiosk). Looking to the specification, these components are described at a high level of generality (page 5 || 18-22; the kiosk is employed as a sort of booth where a single individual may enter and either verbally respond or respond via keyboard, or mouse, or touchscreen to several questions.). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 12-16 and 18-21 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods Of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 11-16 and 18-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20180322941 A1 to KRISHNAN et al.  in view of Pub. No.: US 20130032634 A1 to McKirdy.

As per CLAIM 1, Altman teaches a health screening system comprising:
-- an electronic user interface configure to allow a user to enter demographic and health related data and provide consent to have the data at least one of stored in an electronic database, shared, and destroyed (see KRISHNAN et al. paragraph 113; In some embodiments, the systems and methods described herein comprise a software module for collecting user information to develop a user profile.  In some embodiments, user information comprises one or more of a user name, a user ethnic background, a user age, a user height, a user weight, a user body fat percentage, medical history, and other medical information, such as a diagnosis and one or more symptoms. Also see KRISHNAN et al. paragraph 210; An application on the phone is used to run the diagnostic assay.  The individual creates a user profile in the application that includes a medical diagnosis, treatment regimen, and demographic information.  The user profile is uploaded to a remote server storing a plurality of user profiles.);
-- an application configured to generate a result based on the demographic and health related data (see KRISHNAN et al. paragraph 113; In some embodiments, the systems and methods described herein comprise a software module for collecting user information to develop a user profile.  In some embodiments, user information comprises one or more of a user name, a user ethnic background, a user age, a user height, a user weight, a user body fat percentage, medical history, and other medical information, such as a diagnosis and one or more symptoms. Also see KRISHNAN et al. paragraph 210; An application on the phone is used to run the diagnostic assay.  The individual creates a user profile in the application that includes a medical diagnosis, treatment regimen, and demographic information.  The user profile is uploaded to a remote server storing a plurality of user profiles.); and
-- the health screening system further configured to return an indicator related to the status of the user (see KRISHNAN et al. paragraph 6; the electronic device typically has a display screen that can be used to show the results of the test along with any advertisements or questions).
KRISHNAN et al. teaches the status indicator (e.g. results), however fails to explicitly teach:
-- generate at least one of a QR code and a bar code which indicates a status related to the user, that status being related to whether the user is permitted to work; and
-- an electronic code reader configured to read the at least one of QR code and bar code, 
McKirdy teaches one embodiment where the method of the invention can be applied involves includes collecting information related to an individual, an exercise device and/or an exercise routine of the individual.  When the data is collected, the exercise device (or other type of equipment) may then generate a barcode responsive to the collected data and display the barcode (see McKirdy paragraph 27). Still yet another embodiment involves a system where barcode reader that is capable of scanning a barcode, where the barcode contains information specific to an individual.  In this case, the user can use their mobile device (cell/smart phone, iPod.RTM., iPad.RTM., digital camera, etc) to display their barcode (or the barcode may be on a physical card) to the scanner on the machine (see McKirdy paragraph 31). The information processing and generation module can request the information … append (or integrate) the incoming data, process the data (packetize), and also might encrypt data (as an option for further data protection), and then generate a barcode (or any digitally generated image that has been described earlier by the invention, on include but not limited to AR codes or HCCP codes) (see McKirdy paragraph 50).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference McKirdy within the systems/methods as taught by reference KRISHNAN et al. with the motivation of providing  High Capacity Color Barcode, thereby allowing for a higher amount of data that can be included in the barcode. (see McKirdy paragraph 99). 

As per CLAIM 2, KRISHNAN et al. and McKirdy teach the health screening system of claim 1, further comprising:
-- an electronic recording tool for recording a physical location of the user relative to time and record and combine historical health information of a plurality of employees, daily health information of the plurality of employees, and information pertaining to physical locations of the employees while performing job duties to assess employee health trends, and track and manage transmission of illness within the plurality of employees. (see KRISHNAN et al. paragraph 122; In some embodiments, one or more ads or questions are presented to a user of the digital processing device based on the location of the device.  For example, a user uses a digital processing device and an analyte analysis apparatus described herein to perform an analyte analysis of a biological material of an individual (in this case, the user himself).  The analyte analysis is geo-tagged with the location of the user and his device based on GPS and/or Wi-Fi triangulation data obtained from the device.).
The obviousness of combining the teachings of KRISHNAN et al. and McKirdy are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 3, KRISHNAN et al. and McKirdy teach the health screening system of claim 1, wherein the demographic and health related data comprises the user’s responses to a series of questions (see KRISHNAN et al. paragraphs 10 and 113; In some embodiments, the systems and methods described herein comprise a software module for collecting user information to develop a user profile.  In some embodiments, user information comprises one or more of a user name, a user ethnic background, a user age, a user height, a user weight, a user body fat percentage, medical history, and other medical information, such as a diagnosis and one or more symptoms. Also see KRISHNAN et al. paragraph 210; An application on the phone is used to run the diagnostic assay.  The individual creates a user profile in the application that includes a medical diagnosis, treatment regimen, and demographic information.  The user profile is uploaded to a remote server storing a plurality of user profiles.).
The obviousness of combining the teachings of KRISHNAN et al. and McKirdy are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 4, KRISHNAN et al. and McKirdy teach the health screening system of claim 3, wherein the questions elicit information that correlates to level of risk for transmission of an illness (see KRISHNAN et al. paragraphs 10 and 113; the present disclosure is the provisioning of questions).
The obviousness of combining the teachings of KRISHNAN et al. and McKirdy are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 5, KRISHNAN et al. and McKirdy teach the health screening system of claim 4, wherein the illness is COVID-19  (see KRISHNAN et al. paragraphs 10 and 113; the present disclosure is the provisioning of questions).
Examiner interprets that the questions presented by KRISHNAN et al. can be tailored to address Covid as well as any other targeted disease/virus/illness.
The obviousness of combining the teachings of KRISHNAN et al. and McKirdy are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 6, KRISHNAN et al. and McKirdy teach the health screening system of claim 1, wherein the employee further provides informed consent for provision of health data (see KRISHNAN et al. paragraphs 10 and 113).
Examiner interprets that the informed consent can be verbally. There is no explicit teaching in specification how this step is carried out.
The obviousness of combining the teachings of KRISHNAN et al. and McKirdy are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 7, KRISHNAN et al. and McKirdy teach the health screening system of claim 1, wherein the employee further provides informed consent regarding understanding and agreement to comply with company processes for mitigation/reducing transmission within the facility (see KRISHNAN et al. paragraphs 10-11 and 113).
Examiner interprets that the informed consent can be verbally. There is no explicit teaching in specification how this step is carried out.
The obviousness of combining the teachings of KRISHNAN et al. and McKirdy are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 8, KRISHNAN et al. and McKirdy teach the health screening system of claim 1, wherein the system documents employees' informed consent for risk of disease exposure (see KRISHNAN et al. paragraphs 10-11 and 113; In some embodiments, a user profile for the individual is stored on the online database.).
Examiner interprets that the informed consent can be verbally. There is no explicit teaching in specification how this step is carried out.
The obviousness of combining the teachings of KRISHNAN et al. and McKirdy are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 9, KRISHNAN et al. and McKirdy teach the health screening system of claim 1, wherein the system generates reports, correlations, and trends of employees' health and test results relative to physical work station location (see KRISHNAN et al. paragraphs 10-11 and 113; In some embodiments, a user profile for the individual is stored on the online database.).
Examiner interprets that the user profile can comprise any data desired by designer of system.
The obviousness of combining the teachings of KRISHNAN et al. and McKirdy are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 10, KRISHNAN et al. and McKirdy teach the health screening system of claim 1, wherein the system documents the company's compliance with legally applicable disease or disaster mitigation guidelines (see KRISHNAN et al. paragraphs 10-11 and 113; In some embodiments, a user profile for the individual is stored on the online database.).
Examiner interprets that the user profile can comprise any data desired by designer of system.
The obviousness of combining the teachings of KRISHNAN et al. and McKirdy are discussed in the rejection of claim 1, and incorporated herein.

Claims 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pat. No.: US 5572421 A to Altman  in view of Pub. No.: US 20130032634 A1 to McKirdy in view of Pub. No.: US 20180322941 A1 to KRISHNAN et al.  

As per CLAIM 11, Altman teaches a health screening and recording method comprising:
-- present at least one question related to one or more of demographic characteristics and health conditions pertaining to the user and/or the user’s family members wherein at least one of said at least one question relates to restrictions intended to slow transmission of a specific disease (see Altman  Col 10 || 23-29; the software and hardware system described herein provides facilities easily adaptable to present any of the above-listed questionnaires to patients, accept answers, and produce an analytical report, merely by changing the text of the questions to be presented to the patient and by describing appropriate steps for analyzing the patient's answers.);
-- present to the user a selection of answers to each of said at least one questions regarding restrictions pertaining to slowing transmission of a disease (see Altman  Col 10 || 23-29 and Cols 41-56 (e.g. answer selection were Y/N); the software and hardware system described herein provides facilities easily adaptable to present any of the above-listed questionnaires to patients, accept answers, and produce an analytical report, merely by changing the text of the questions to be presented to the patient and by describing appropriate steps for analyzing the patient's answers.);
-- accept and record a response by the user to each of said at least one question (see Altman  Col 10 || 23-29 and Cols 41-56 (e.g. answer selection were Y/N);
-- elicit, accept, and record at least one consent by the user (see Altman Col 55 (e.g. patient signature)
Altman fails to teach:
-- providing a kiosk for use by the user, said kiosk configured to prevent third parties from at least one of seeing and hearing the user’s responses, said kiosk being further configure and equipped to electronically; present a list of languages for selection by the user;
-- record the body temperature of the user using the kiosk; and 
-- identify, using data collected at the kiosk, whether the user is an at-risk individual with respect to work environment and if so, provide a notice to the user and a person associated with the user.
McKirdy teaches one embodiment where the method of the invention can be applied involves includes collecting information related to an individual, an exercise device and/or an exercise routine of the individual.  When the data is collected, the exercise device (or other type of equipment) may then generate a barcode responsive to the collected data and display the barcode (see McKirdy paragraph 27). Still yet another embodiment involves a system where barcode reader that is capable of scanning a barcode, where the barcode contains information specific to an individual.  In this case, the user can use their mobile device (cell/smart phone, iPod.RTM., iPad.RTM., digital camera, etc) to display their barcode (or the barcode may be on a physical card) to the scanner on the machine (see McKirdy paragraph 31). The information processing and generation module can request the information … append (or integrate) the incoming data, process the data (packetize), and also might encrypt data (as an option for further data protection), and then generate a barcode (or any digitally generated image that has been described earlier by the invention, on include but not limited to AR codes or HCCP codes). In still yet another embodiment, the optical sensor technology could also capture (e.g. record) data from the user such as skin temperature, sweat levels, heart rate by way of skin light refraction/light absorption measurements and methods (see McKirdy paragraph 42 and 50).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference McKirdy within the systems/methods as taught by reference Altman with the motivation of providing  High Capacity Color Barcode, thereby allowing for a higher amount of data that can be included in the barcode. (see McKirdy paragraph 99). 
Altman and McKirdy fail to teach:
-- providing a kiosk for use by the user, said kiosk configured to prevent third parties from at least one of seeing and hearing the user’s responses, said kiosk being further configure and equipped to electronically; present a list of languages for selection by the user;
-- identify, using data collected at the kiosk, whether the user is an at-risk individual with respect to work environment and if so, provide a notice to the user and a person associated with the user.
KRISHNAN et al. further teaches in some embodiments, the diagnostic device is configured for use in a commercial setting such as, for example, in a pharmacy or retail stores (e.g. supermarket, department store, mall, etc). As an example, the diagnostic device may be configured as a kiosk or health station similar to the blood pressure health stations frequently placed in pharmacies (see KRISHNAN et al. paragraph 42).
KRISHNAN et al. further teaches patient data may be analyzed using machine learning algorithm(s) to determine susceptibility to different diseases based on various factors (e.g. age, location, ethnicity, gender, etc.). Accordingly, patients who are identified as having a predicted susceptibility to a certain disease may be provided with recommendations to see a doctor, obtain testing, or presented with questions directed to other risk factors or symptoms of the disease.  In some embodiments, patient data is sorted into different cohorts based on such factors, allowing matching cohorts to be used to generate personalized recommendations or analyses for individual subjects  (see KRISHNAN et al. paragraphs 54 and 117).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference KRISHNAN et al. with the systems/methods as taught by reference Altman and McKirdy with the motivation of providing a system allowing healthcare providers or government health organizations the capability to identify areas requiring increased resources for responding to such healthcare needs. (see KRISHNAN et al. paragraph 53). 

As per CLAIM 12, Altman, McKirdy and KRISHNAN et al. teach the method of claim 11, further comprising storing of email addresses for users (see KRISHNAN et al. paragraph 117; a user profile is developed using information obtained from the digital processing device of the user 302.  For example, in some embodiments, information stored on the device is accessed after obtaining authorization from the user to access one or more of a contact list, browsing history, social media, email, text messages, or other user information on the digital processing device).
The obviousness of combining the teachings of Altman, McKirdy and KRISHNAN et al. are discussed in the rejection of claim 11, and incorporated herein.

As per CLAIM 13, Altman, McKirdy and KRISHNAN et al. teach the method of claim 11, further comprising a means to generate a message to users seeking specific information (see KRISHNAN et al. paragraph 117; a user profile is developed using information obtained from the digital processing device of the user 302.  For example, in some embodiments, information stored on the device is accessed after obtaining authorization from the user to access one or more of a contact list, browsing history, social media, email, text messages, or other user information on the digital processing device).
The obviousness of combining the teachings of Altman, McKirdy and KRISHNAN et al. are discussed in the rejection of claim 11, and incorporated herein.

As per CLAIM 14, Altman, McKirdy and KRISHNAN et al. teach the method of claim 11, further comprising scanning users badge or identification card ((see McKirdy paragraph 31).
The obviousness of combining the teachings of Altman, McKirdy and KRISHNAN et al. are discussed in the rejection of claim 11, and incorporated herein.

As per CLAIM 15, Altman, McKirdy and KRISHNAN et al. teach the method of claim 11, further comprising storing of responses collected in a HIPAA compliant database (see KRISHNAN et al. paragraph 9; another advantage provided by the present disclosure is the integration of subject test data with a network such that the subject, healthcare providers, and optionally third parties are able to access the information in a HIPAA compliant manner upon proper authorization).
The obviousness of combining the teachings of Altman, McKirdy and KRISHNAN et al. are discussed in the rejection of claim 11, and incorporated herein.

As per CLAIM 16, Altman, McKirdy and KRISHNAN et al. teach the method of claim 11, further comprising evaluation of responses (see Altman Col 16 || 16-26; An additional method of analyzing patient answers is provided which involves calculating a weighted numerical value based on the answers.  The value may indicate, for example, a numerical evaluation of the patient's general physical health, the patient's ability to function in daily life, the patient's risk from undergoing surgery, the patient's risk from undergoing anesthesia, or other appropriate values.).
The obviousness of combining the teachings of Altman, McKirdy and KRISHNAN et al. are discussed in the rejection of claim 11, and incorporated herein.

As per CLAIM 18, Altman, McKirdy and KRISHNAN et al. teach the method of claim 11, further comprising notifying other users within an at-risk user’s team (see KRISHANA et al. paragraph 144; module providing notifications and/or reminders).
The obviousness of combining the teachings of Altman, McKirdy and KRISHNAN et al. are discussed in the rejection of claim 11, and incorporated herein.

As per CLAIM 19, Altman, McKirdy and KRISHNAN et al. teach the method of claim 11 wherein said at least one question and said selection of answers are presented in the language selected by the user (see Altman Col 4 || 9-11, 26-41, Col 9 || 62-67 and Col 39-56, report).
The obviousness of combining the teachings of Altman, McKirdy and KRISHNAN et al. are discussed in the rejection of claim 11, and incorporated herein.

As per CLAIM 20, Altman, McKirdy and KRISHNAN et al. teach the method of claim 11, further comprising: generating a computer readable code that indicates a status of the user and presenting the code to an electronic code reader programmed to read the computer readable code, wherein the system uses data obtained from the computer readable code to generate a status of the user (see McKirdy paragraph 50; McKirdy teaches one embodiment where the method of the invention can be applied involves includes collecting information related to an individual, an exercise device and/or an exercise routine of the individual.  When the data is collected, the exercise device (or other type of equipment) may then generate a barcode responsive to the collected data and display the barcode (see McKirdy paragraph 27). Still yet another embodiment involves a system where barcode reader that is capable of scanning a barcode, where the barcode contains information specific to an individual.  In this case, the user can use their mobile device (cell/smart phone, iPod.RTM., iPad.RTM., digital camera, etc) to display their barcode (or the barcode may be on a physical card) to the scanner on the machine (see McKirdy paragraph 31). The information processing and generation module can request the information … append (or integrate) the incoming data, process the data (packetize), and also might encrypt data (as an option for further data protection), and then generate a barcode (or any digitally generated image that has been described earlier by the invention, on include but not limited to AR codes or HCCP codes)).

As per Claim 21, Altman, McKirdy and KRISHNAN et al. teach the method of claim 20, wherein the computer readable code is one of a QR code and a bar code (see McKirdy paragraph 50; McKirdy teaches one embodiment where the method of the invention can be applied involves includes collecting information related to an individual, an exercise device and/or an exercise routine of the individual.  When the data is collected, the exercise device (or other type of equipment) may then generate a barcode responsive to the collected data and display the barcode (see McKirdy paragraph 27). Still yet another embodiment involves a system where barcode reader that is capable of scanning a barcode, where the barcode contains information specific to an individual.  In this case, the user can use their mobile device (cell/smart phone, iPod.RTM., iPad.RTM., digital camera, etc) to display their barcode (or the barcode may be on a physical card) to the scanner on the machine (see McKirdy paragraph 31). The information processing and generation module can request the information … append (or integrate) the incoming data, process the data (packetize), and also might encrypt data (as an option for further data protection), and then generate a barcode (or any digitally generated image that has been described earlier by the invention, on include but not limited to AR codes or HCCP codes)).

Response to Arguments
Applicant’s arguments filed October 14, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Claims 11-16 and 18-19 are rejected under 35 U.S.C. §101 because the claimed invention is allegedly directed to a judicial exception without significantly more. These rejections are respectfully traversed.
As an initial matter, Applicant does agree claim 11, especially as amended, recites an unpatentable method. Claim 11 requires, for example, use of a Kiosk configured to perform several operations. Claim 11 additionally requires a step of sending notice the user if the user is identified as an at-risk individual. Clearly, the step sending a notice to a user if the user is identified as an at-risk individual is not a mental step. Further, because the claim requires use of a kiosk configured for privacy, the claim is tied to a particular machine or apparatus which, under /n re Bilski, is patentable under 35 U.S.C. §101. See 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008). For at least these reasons, claim 11 is believed to recite statutory subject matter.
(2) Applicant submits the prior art (Krishnan and McKirdy) fail to disclose all the limitations of claim 1. In particular, neither Krishnan nor McKirdy, nor a combination thereof, teach, suggest, or disclose a health screen system that generates at least one of a QR code and a bar code which indicates a status related to the user, that status being related to whether the user is permitted to work,
In rejecting claim 1, the Office Action relies Krishnan for disclosing most of the limitations of claim 1. However, the Office Action erroneously asserted that Krishnan discloses a “status indicator” like that recited in claim 1. In rejecting claim 1, the Examiner interpreted claim 1’s “status indicator” as a test result. However, claim 1’s “status indicator” is not a simply a result from a test, it must be related to whether a user is permitted to work. Krishnan doesn’t teach or even remotely suggest a system which generates a status related to a user where the status is related to whether the user is permitted to work (much less generating a QR code or a bar code which indicates the status related to the user). As such, Krishnan clearly fails to disclose, at least, an application configured to generate a result based on the demographic and health related data and generate at least one of a QR code and a bar code which indicates a status related to the user, that status being related to whether the user is permitted to work, as recited in claim 1.
(3) Respectfully, the prior art (Altman, Krishnan, and McKirdy) do teach or suggest all of the limitation of claim 11. In particular, the prior art does not teach or suggest, at least, identify, using data collected at the kiosk, whether the user is an at-risk individual with respect to a work environment and, if so, provide a notice to the user and a person associated with the user, as recited in claim 1.
Applicant's arguments, with respect to argument (1) in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 1 and 11.
 In response to argument (2), Examiner respectfully disagrees. As cited, KRISHNAN et al. paragraph 113 teaches systems and methods described herein comprise a software module for collecting user information to develop a user profile.  In some embodiments, user information comprises one or more of a user name, a user ethnic background, a user age, a user height, a user weight, a user body fat percentage, medical history, and other medical information, such as a diagnosis and one or more symptoms. In this citing alone, KRISHNAN et al. teaches demographic information and collecting diagnosis information. For example, do you or anyone you know have/had covid in the last 5 days? This is a question that could be asked by claimed kiosk. The system is capable of asking said question, however any question can be added based on designer choice.
McKirdy teaches one embodiment where the method of the invention can be applied involves includes collecting information related to an individual (e.g. demographic and diagnosis).  When the data is collected, the exercise device (or other type of equipment) may then generate a barcode responsive to the collected data and display the barcode (see McKirdy paragraph 27). 
Therefore, KRISHNAN et al. in view of McKirdy teach each limitation in argued Claim 1.
In response to argument (3), Examiner respectfully disagrees. As cited, KRISHNAN et al. further teaches in some embodiments, the diagnostic device may be configured as a kiosk or health station similar to the blood pressure health stations frequently placed in pharmacies (see KRISHNAN et al. paragraph 42).
KRISHNAN et al. further teaches patient data may be analyzed using machine learning algorithm(s) to determine susceptibility to different diseases based on various factors (e.g. age, location, ethnicity, gender, etc.). Accordingly, patients who are identified as having a predicted susceptibility to a certain disease may be provided with recommendations to see a doctor, obtain testing (e.g. Patient answers yes to covid question and determined the user is an at-risk individual with respect to a work environment) directed to other risk factors or symptoms of the disease (see KRISHNAN et al. paragraphs 54 and 117). The phrase "IF" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No.: US 20020035486 Al to Huyn et al. The present invention relates generally to medical questionnaires, and more particularly to a computer-assisted clinical questionnaire system for efficiently collecting patient responses and storing the information in a database to be accessed for clinical and research purposes. Alternatively, the clinical warnings can suggest an electronic consultation with a physician (e.g., "consider sending an email to your physician to discuss these symptoms.").



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626 


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626